MOORE, Judge.
The prior judgment of this court, reversing a summary judgment entered by the Escambia Circuit Court, see Diercks v. Odom, 254 So.3d 215 (Ala. Civ. App. 2017), has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte Odom, 254 So.3d 222 (Ala. 2017). On remand to this court, and in compliance with the supreme court's opinion, the summary judgment entered by the Escambia Circuit Court is hereby affirmed.
AFFIRMED.
Thompson, P.J., and Pittman, Thomas, and Donaldson, JJ., concur.